—In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal, dated August 26, 1999, which upheld a determination of the district rent administrator that the tenant was entitled to treble damages for a rent overcharge, the petitioner appeals from a judgment of the Supreme Court, Kings County (Garry, J.), dated September 12, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, the petition is granted, and the determination is annulled.
The determination of the New York State Division of Housing and Community Renewal (hereinafter the DHCR) was arbitrary and capricious (see CPLR 7803 [3]). The DHCR failed to consider the parties’ settlement of a prior rent overcharge proceeding which it had approved (see 9 NYCRR 2520.13). Accordingly, the Supreme Court erred in denying the petition. Goldstein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.